Citation Nr: 0327450	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  01-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease (DDD) of the thoracolumbar 
spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran had active service from August 1993 to October 
1996.

This appeal arises from an October 2000 rating action that 
denied a compensable rating for lumbosacral strain with 
degenerative joint disease (DJD) of the thoracolumbar spine.  
A Notice of Disagreement therewith was filed subsequently in 
October 2000, and a Statement of the Case (SOC) was issued in 
February 2001.  A Substantive Appeal was received in April 
2001, at which time the veteran requested a hearing before a 
hearing officer at the RO.

By letter of June 2001, the veteran was notified of a hearing 
that had been scheduled for him before a hearing officer at 
the RO for a date in August.  In lieu of the hearing, an RO 
Decision Review Officer (DRO) held an Informal Conference 
with the veteran's representative in August 2001.  (A 
notation in the claims file indicates that if the veteran's 
representative agreed to an Informal Conference, the hearing 
would be canceled).  By DRO decision of August 2001, the RO 
recharacterized the veteran's service-connected low back 
disability as lumbosacral strain with DDD of the 
thoracolumbar spine, and increased the rating from 0 to 10 
percent from the August 10, 2000 date of claim.  A 
supplemental statement of the case was issued in October 
2001, reflecting the RO's denial of a rating in excess of 10 
percent.  

In an October 2002 decision, the Board denied the veteran's 
claim for an increased rating.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2003, counsel for both parties to 
the appeal filed a Joint Motion For Remand.  In a June 2003 
Order, the Court granted the joint motion, vacating the 
Board's decision and remanding the matter to the Board for 
further proceedings consistent with the joint motion.  




REMAND

As pointed out in the Joint Motion, the veteran's 
degenerative disc disease involves both the thoracic and the 
lumbar spine.  In this regard, a September 2000 x-ray 
examination revealed osteophytic spurring at T12-L1, while a 
July 1999 x-ray examination showed degenerative disc disease 
from T9 through T12-L1.  While separate ratings may be 
assigned for separate problems arising from the same injury 
if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14 (see Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), in this case, the record does not 
include sufficient evidence to determine whether separate 
evaluations are warranted for both lumbar spine and thoracic 
spine disabilities.  In this regard, current VA outpatient 
treatment records are not of record.  Moreover, the veteran 
was last afforded a VA examination in September 2000, and the 
claims file does not include sufficient current, clinical 
findings to assess the severity of his service-connected 
disability.  In claims for disability compensation, the duty 
to assist requires VA to provide a medical examination when 
such examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A.  

Hence, the Board finds that further examination of the 
veteran, to obtain clinical findings needed to properly 
evaluate his back disability, is warranted.  The veteran is 
hereby advised that a failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
the claim.  See 38 C.F.R. § 3.655(b) (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of the date and time of 
the examination(s) sent to him by the pertinent VA medical 
facility.

The Board also notes that, in November 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that, in an August 2000 letter, the RO 
requested that the veteran provide information and evidence 
to substantiate his claim.  However, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they apply to the claim on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO, not the Board, 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Moreover, 
the RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs (Secretary), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003).  After providing the 
required notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization.  

Specific additional development also is warranted.  The 
record reflects that the veteran has received medical 
treatment of his low back the VA Medical Center (VAMC) in 
Buffalo, New York.  However, the claims file only reflects 
outpatient treatment records from that facility up to October 
2001.  The Board points out that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, an attempt must be 
made to obtain any VA outstanding records that may be 
pertinent to the pending appeal.  See 38 U.S.C.A. 
§ 5103A(b)(c).

The actions identified herein are consistent with the duties 
imposed by the VCAA; however, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The SSOC that explains 
the basis for the RO's determination must include citation to 
and discussion of the pertinent legal authority implementing 
the VCAA-i.e., 38 C.F.R. §§  3.102 and 3.159 (2003)-not 
cited to in the October 2001 SSOC.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request from the 
Buffalo VAMC all outstanding records of 
treatment and/or evaluation of the low 
back disability since October 2001, 
following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for an 
increased rating for the service-
connected low back disability.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate that claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran and his 
representative to submit any pertinent 
evidence in the veteran 's possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit. 
The RO's letter should clearly explain 
that the veteran has a full one-year 
period for response.

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
all additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA orthopedic examination at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.   All appropriate tests and 
studies (to include X-rays and range of 
motion studies of both the lumbar and 
thoracic spine, reported in degrees, with 
normal ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should note the present or 
absence, and the extent of severity of 
all neurological symptoms associated with 
the back disability, such as absent ankle 
jerk and muscle spasms.

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low or 
mid back.  If pain on motion is present, 
the examiner should indicate at which 
point pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

Additionally, the examiner should offer 
an opinion as to whether the veteran's 
lumbosacral strain with degenerative disc 
disease of the thoracolumbar spine 
constitutes separate, distinguishable 
disabilities of the thoracic spine and of 
the lumbar spine, capable of being 
separately evaluated.  In rendering this 
opinion, the physician should indicate, 
to the extent possible, whether and what 
thoracic symptomatology is duplicative of 
or overlapping with the symptomatology of 
the lumbar spine.  

The examiner should set forth all 
examination findings, along with the 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.   

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development warranted, the RO 
should readjudicate the claim for an 
increased rating in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b).  Otherwise, the RO should 
specifically consider and discuss 
38 C.F.R. §§ 4.40 and 4.45, as well as 
the Esteban decision, cited to above. 

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered-to specifically 
include 38 C.F.R. §§ 3.102 and 3.159 
(2003), and clear reasons and bases for 
the RO's determinations) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




